Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Michael John Brumley, Appellant                       Appeal from the County Court of Burleson
                                                      County, Texas (Tr. Ct. No. 24,604).
No. 06-22-00093-CR         v.                         Memorandum Opinion delivered by Chief
                                                      Justice Morriss, Justice Stevens and Justice
The State of Texas, Appellee                          van Cleef participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the trial court’s judgment convicting Brumley of the
Class A misdemeanor offense of operating a motor vehicle while intoxicated. We remand the
cause to the trial court with instructions to reform the judgment of conviction to reflect a
conviction of the Class B misdemeanor offense of operating a motor vehicle while intoxicated
and to conduct a new punishment hearing attendant to the post-reformation conviction.
       We note that the appellee, The State of Texas, pay all costs of this appeal.


                                                       RENDERED DECEMBER 20, 2022
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk